DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/28/2022 and 5/13/2022 was filed after the mailing date of the office action mailed on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted claim amendments on 7/28/2022 in response to the office action mailed on 4/27/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	Claims 1-3, 5-7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) and  rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0328759 A1) to Cullis et al.  (hereinafter Cullis).
 	The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
5.	Claims 1-7, 9-11 and 15 are under 35 U.S.C. 103 as being unpatentable over (US 2014/0328759 A1) to Cullis et al.  (hereinafter Cullis).
	The above noted rejection is hereby maintained.

NEW Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







8.	Claims 1-7, 9-11 and 15 are under 35 U.S.C. 103 as being unpatentable over (US 2014/0328759 A1) to Cullis et al.  (hereinafter Cullis) in view of the teachings of NAHER, S. ET AL., "Effect of micro-channel geometry on fluid flow and mixing,” Simulation Modelling Practice and Theory," Vol. 19, p. 1088-1095 (2010) (hereinafter Naher).
Cullis is directed to make nanolipid microparticles with a microfluidic device.  Cullis discloses at paragraph [0003] that the device forms nanolipid particles.  

    PNG
    media_image1.png
    2706
    2380
    media_image1.png
    Greyscale

Cullis discloses in Fig 1 shown above a first and second fluid that form together into a single channel 112.  Cullis discloses in Fig 1 above a bent flow channel having an X and Y direction.  Cullis discloses two or more structural elements protruding from the sides of the channel.  Cullis discloses at paragraph [0131] that the channels have a width of 20 microns to 300 microns and has an example of 200 microns in Fig. 1.  Cullis discloses at paragraph [0129] that there are a plurality of structural elements and Fig 1 shows and example within the range of 10 to 100 elements.  Cullis discloses in Fig. 7B that the X intersects the Y channel within a 40 to 140 degree angle.  Cullis discloses in Fig. 12 that the flow channels have a heating pretreatment section for both inlet channels.  Cullis discloses at paragraph [0083] that the flow rates are within the 1:3 to 1:10 ratios that reads on Applicants flow rates.  Cullis discloses in Fig 1 a flow channel width of 200 microns and a 79 micron high element.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The Office asserts that the set speed of 0.1 seconds is just optimization of results based on routine experimentation.
Naher is directed toward micro channel flows to form nano-sized lipid particles.  Cullis and Naher are both directed toward micro channel flows to form nano-sized lipid particles and therefore are analogous art.  Naher discloses structures in channels that improve the formation of nano-lipids and therefore one would be motivated to incorporate features to improve production of lipids.   Naher teaches in the Abstract the structural elements in a channel that is 300 microns wide and 100 microns deep with a length of 5 mm, that reads on Applicants flow channel width of 20 microns to 1000 microns.   Naher teaches in the Abstract the structural elements in a channel that are placed 300 microns apart that reads on Applicants distance of 20 microns to 1000 microns between structures, which Cullis discloses are greater than 10 in number as shown above in Fig. 1.  Naher teaches at 3.1 mixing efficiency of the structural elements in a channel that can be adjusted for dilution and mixing efficiency based on the specific fluid.  Naher teaches in Fig a channel that has 2 different types of fluid that enter at an angle of 130degrees that reads on 40 to 140 degrees.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Cullis in the view of the teachings of Naher to select each and every element of the claims to maximize mixing and lipid formation that forms a prime facie case of obviousness for claims 1-7, 9-11 and 15.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766